     Case 3:21-cv-00065 Document 132 Filed on 09/21/21 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           September 21, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk




 STATE OF TEXAS, et al.,

                        Plaintiffs,

          v.
                                                 No. 3:21-cv-00065
 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States,
 et al.,

                        Defendants.


                                      [PROPOSED] ORDER

         Upon consideration of Defendants’ Unopposed Motion for Leave to File Reply Brief in

Excess of Fifteen (15) Pages, and for good cause shown, it is hereby

         ORDERED that the Motion is GRANTED, and it is further

         ORDERED that Defendants may file a reply brief in excess of 15 pages and up to 35

pages.

         SO ORDERED.



Dated:September
       _        21, 2021
                                               U.S. District Court Judge Jeffrey V. Brown
